 1   Heather M. Shumaker, Esq. (IN #28340-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: hshumaker@schuckitlaw.com
 5
 6   Lead Counsel for Defendant Trans Union, LLC
     Designated Counsel for Service
 7
 8   Eileen T. Booth, Esq. (CSB #182974)
     Kurtis J. Anders, Esq. (CSB #269333)
 9   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
10   Sacramento, CA 95825
     Telephone: 916-971-4100
11   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
12             kanders@jacobsenmcelroy.com

13   Local Counsel for Defendant Trans Union, LLC
     (Designated for Service)
14
                                UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16
17
      JERRY PRATER,                                        )     CASE NO. 2:18-cv-02023-MCE-AC
18              Plaintiff,                                 )
                                                           )
19           vs.                                           )
                                                           )     STIPULATION AND ORDER
20    NEW PENN FINANCIAL, LLC d/b/a                        )     OF DISMISSAL WITH
      SHELLPOINT MORTGAGE SERVICING                        )     PREJUDICE AS TO DEFENDANT
21    and TRANS UNION LLC,                                 )     TRANS UNION, LLC ONLY
                 Defendants.                               )
22                                                         )
                                                           )
23                                                         )
24          Plaintiff Jerry Prater, by counsel, and Defendant Trans Union, LLC (“Trans Union”), by
25   counsel, hereby stipulate and agree that all matters herein between them have been compromised
26
     and settled, and that Plaintiff’s cause against Trans Union only should be dismissed, with
27
     prejudice, with each party to bear its own costs and attorneys’ fees.
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:18-CV-02023-MCE-AC
                                            Page 1 of 3
 1                                           Respectfully submitted,
 2
 3   Date: October 23, 2018                  /s/ Clark Ovruchesky (with consent)
                                             Clark Ovruchesky, Esq.
 4                                           Law Office of Clark Ovruchesky
 5                                           3148 Midway Drive, Suite 203
                                             San Diego, CA 92110
 6                                           Telephone: (619) 356-8960
                                             Fax: (619) 330-7610
 7                                           E-Mail: co@colawcalifornia.com
 8
                                             Counsel for Jerry Prater
 9
10
11
     Date: October 23, 2018                  /s/ Heather M. Shumaker
12                                           Heather M. Shumaker, Esq. (IN #28340-49)
                                               (admitted Pro Hac Vice)
13                                           Schuckit & Associates, P.C.
                                             4545 Northwestern Drive
14                                           Zionsville, IN 46077
                                             Telephone: 317-363-2400
15                                           Fax: 317-363-2257
                                             E-Mail: hshumaker@schuckitlaw.com
16
                                             Lead Counsel for Defendant Trans Union, LLC
17
18                                           Eileen T. Booth, Esq. (CSB #182974)
                                             Kurtis J. Anders, Esq. (CSB #269333)
19                                           Jacobsen & McElroy PC
                                             2401 American River Drive, Suite 100
20                                           Sacramento, CA 95825
                                             Telephone: 916-971-4100
21                                           Fax: 916-971-4150
                                             E-Mail: ebooth@jacobsenmcelroy.com
22                                                     kanders@jacobsenmcelory.com
23                                           Local Counsel for Defendant Trans Union, LLC
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:18-CV-02023-MCE-AC
                                            Page 2 of 3
 1                                              ORDER
 2          PURSUANT TO STIPULATION, all claims of Plaintiff Jerry Prater against Defendant
 3   Trans Union, LLC are dismissed, with prejudice. Plaintiff Jerry Prater and Defendant Trans
 4   Union, LLC shall each bear their own costs and attorneys’ fees.
 5          IT IS SO ORDERED.
 6   Dated: November 28, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:18-CV-02023-MCE-AC
                                            Page 3 of 3
